DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 11/6/19 is acknowledged.

Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/6/19.
Claims 1, 3-16 and 24 are examined on the merits.  Claim 24 is newly presented.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claims 1, 3-16 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1, 3-16 and 24 are rejected as lacking adequate descriptive support for a generating a peptide that comprises a monomeric Fc fragment of an immunoglobulin that comprises one or more mutations in the CH2 domain, wherein the one or more mutations ablate Clq binding to the IgG Fc fragment; 
along with an influenza HA protein comprising HA1 and HA2; and a trimerization domain.
Presently the claimed peptide requires that a C1q binding site is not present in the Fc fragment of an IgG antibody.  However, in support of the claimed genus, the application discloses one example in which amino acid positions 318, 320 and 322 of CH2 domain of an IgG antibody are mutated from Gln, Lys and Lys to Ala, Ala and Ala, respectively.  This mutation results in loss of C1q binding. [see paragraph 00123 of specification and Figure 1A]  No derivatives or variants or mutants thereof are disclosed that can achieve this loss of C1q binding 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any generic mutation (insertion, deletion, or substitution) to the Fc region of an IgG can remove a C1q binding site. Moreover, no correlation (other than applicant’s example) has been made to which region(s) of an immunoglobulin Fc can be mutated an in order to ablate C1q binding.  Lastly, the specification does not establish any additionally examples of modifications/mutations can achieve this claimed change in function of the Fc region.
Thus, in view of the above, other than applicant’s one example, there would have been significant uncertainty as to which region of an Fc fragment of an immunoglobulin, such as antibody IgG, are to be mutated in order to remove a C1q binding site.  In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.


Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Applicant’s argue that the amendments to the claims and the teachings of Idusogie et al. (JI, 2001, Vol. 166, pages 2571-2575 [herein “Idusogie et al.-2001”]); Idusogie et al. (JI, 2000, Vol. 164, pages 4178-4184 [herein “Idusogie et al.-2000”]); and Duncan and Winter (Nature, 1988, Vol. 332, pages 738-740) support the written description of the claimed invention since much is known about C1q binding ablation of in the CH2 domain of IgG Fc fragments of immunoglobulins.  

Idusogie et al.-2001 teach the amino acid substitution within a CH2 domain of the antibody rituximab and variants of this antibody.  They found that a mutation to tryptophan at position 326 of the ablates C1q binding of IgG1 rituximab and a lysine at position 326 and a Glutamic acid at position 333 of a IgG2 rituximab variant conferred poor interaction with C1q.  
Idusogie et al.-2000 teach that the previously described C1q binding motif in murine IgG2b constituting residues E318, K320 and K322 (C1q binding sights focused on by Duncan and Winter) is not applicable to a human IgG1 when challenged with either human, rabbit, or guinea pig complement.  Moreover, Idusogie et al. teach that C1q contact sights of murine IgG2b many be different than human IgG1. [see right column of page 4178] Alanine substitution at positions E318, K320 of Rituximab had little or no effect on C1q binding/complement activation.  However, alanine substitutions at positions D270, K322, P329 and P331 reduced C1q binding.  

Based on the teachings of Idusogie et al.-2001, Idusogie et al.-2000, and Duncan and Winter it is argued by the Examiner that C1q binding sights vary depending on the antibody/immunoglobulin Fc CH2 domain and within the isotype class of IgG, these sites do not necessarily correlate between species or subisotypes.  Of note, the teachings of Idusogie et al.-2000 and -2001 focus on Rituximab and its related variants and Duncan and Winter focus on a mouse IgG2b antibody.  These NPL documents do not cover the state of the art of a representative collection of IgG Fc fragments.  Therefore, without the claimed invention including a monomeric IgG Fc fragment with mutated amino acid positions that applicants have reduced to practice, the claims are rejected for lack of adequate written description support.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection Necessitated by Amendments) Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 is a dependent method claim that depends from claim 1, which is a product claim.  It is unclear if the method claim of 24 is alternatively intended to be dependent to one of the withdrawn method claims or claim 24 is intended to be drawn to “The peptide of claim 1,…”. 

	Claim 24 recites, “the CH2 domain comprise a mutation of a Lys residue at a position that corresponds to the Lys residue at amino acid 322 of the monomeric IgF Fc fragment.”  It is unclear which IgF the claim is referring to.  In addition, since Ig Fc fragments have varying lengths, it is unclear which Lys residue at amino acid position 322 the claim is referring to.  It is suggested that applicants amend claim 24 to include a corresponding SEQ ID NO: relative to a Ig Fc fragment that the Lys residue at position 322 could be referenced from.  
  	
Claim 24 recites the limitation "the monomeric IgF" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648